Exhibit 10.9

 

SHURGARD STORAGE CENTERS, INC.

 

INCENTIVE STOCK OPTION NOTICE OF GRANT

 

To:

   Name         Date of Grant:    grant date

 

This grant of an option to purchase (#shares) shares of Class A Common Stock of
Shurgard Storage Centers, Inc. (the “Company”) at the exercise price of $price
per share is subject to all of the terms contained in the Shurgard Storage
Centers, Inc. 200_ Long-Term Incentive Plan (the “Plan”), which is incorporated
herein by reference. This grant is for an incentive stock option (ISO).

 

Statement of Option Activity: A statement showing your stock option grant is
attached for your information.

 

Vesting and Option Term: The option shall vest and become exercisable and expire
according to the following schedule (subject to earlier expiration as explained
below under Early Expiration):

 

Shares

--------------------------------------------------------------------------------

 

Full Vest

--------------------------------------------------------------------------------

 

Expires

--------------------------------------------------------------------------------

# shares vesting         # shares vesting         # shares vesting         #
shares vesting         Total Shares Granted        

 

All further vesting of the option shall cease upon termination of your
employment with the Company or any of its subsidiaries for any reason.

 

Exercise of Option and Payment for Shares: The option may be exercised by
delivering to the Company a properly completed and signed notice of exercise in
the form prescribed by the Company, together with the exercise price for the
shares for which the option is exercised, which may be paid as follows:

 

(a) Cash or check;

 

(b) Tendering shares of Class A Common Stock of the Company that have already
been owned by you for at least six months and have a fair market value on the
day prior to the exercise date equal to the exercise price (you should consult
your tax advisor before exercising this option with stock you received upon the
exercise of an ISO); or

 

(c) Delivery of a properly executed exercise notice together with irrevocable
instructions to (i) a brokerage firm designated by the Company to promptly
deliver to the Company an amount of sale or loan proceeds sufficient to pay the
exercise price and any withholding tax obligations that may arise in connection
with the exercise, and (ii) the Company to deliver the certificates for such
purchased shares directly to such brokerage firm.



--------------------------------------------------------------------------------

Nontransferability of Option: The option may not be assigned, pledged or
transferred other than by will or by the applicable laws of descent and
distribution. Any attempt to assign, pledge or otherwise transfer the option or
any right or privilege conferred thereby, and any sale, levy, attachment or
similar process upon the rights and privileges conferred hereby, shall be null
and void.

 

Early Expiration: The option will expire (i) immediately upon termination of
your employment for Cause (as defined in the Plan), (ii) three years after
termination of your employment as a result of Retirement, Early Retirement or
Disability (as defined in the Plan) or as a result of death, or (iii) three
months after termination of your employment for any other reason, but in each
case not later than the expiration date of the option set forth above under
Vesting and Option Term. The option must, however, be exercised within three
months after termination of employment for reasons other than death or
Disability and one year after termination of employment due to Disability to
qualify for the beneficial tax treatment afforded to ISOs.

 

Taxation of ISOs: The exercise of an ISO is not taxable for income tax purposes
provided you fulfill the holding requirements after the exercise. Enclosed is a
fact sheet on the favorable tax benefits of ISOs. In order to obtain these tax
benefits, you must hold the shares issued upon the exercise of an ISO for two
years after the date of grant of the option and one year from the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise.

 

Please review the Plan Summary for additional information on the tax
consequences related to your option. You should seek advice from your own tax
advisor when exercising the option and prior to the disposition of the shares
issued upon the exercise of the option.